Citation Nr: 0723001	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-13 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for dermatitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




REMAND

The veteran served on active duty from September 1950 until 
August 1951.

Initially, the Board notes that the veteran has not received 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  The notice requirement 
is applicable to all aspects of the claim, to include 
potential disability ratings.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has never received notice 
of what evidence is necessary to establish his claim for an 
increased rating.  Thus, this case must be remanded to afford 
the veteran adequate notice regarding the necessary evidence 
to substantiate his claim.
 
In June 2005, the veteran submitted additional evidence in 
support of his claim and stated that he has received ongoing 
treatment from the Tuskegee VA Medical Center (VAMC).  The 
most recent records from the Tuskegee VAMC are dated from 
April 2005.  Therefore, on remand, the missing records must 
be obtained.

Under Diagnostic Code 7806, a 60 percent rating is warranted 
if there is more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or requiring 
constant or near-constant systemic therapy such as 
corticosteroid or other immunosuppressive drugs during the 
past 12-month period.  The most recent VA examination 
conducted in November 2004 noted numerous areas of the 
veteran's body that were affected but did not clearly specify 
the percentage of the veteran's body affected by dermatitis.  
See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating 
criteria).  Therefore, the Board finds that a VA medical 
examination is necessary.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Send the veteran a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the information 
or evidence necessary to substantiate his increased 
rating claim.

2.  The RO should request the veteran's medical 
records from the Tuskegee VAMC from April 2005 
through the present. 

3.  Thereafter, schedule the veteran for a VA 
examination of his skin.  The claim's file should 
be made available to the examiner.  Any indicated 
tests should be accomplished.  The examiner should 
identify and describe in detail all residuals 
attributable to the veteran's dermatitis.  The 
examiner should report the percentage of the 
veteran's body and the percentage of exposed areas 
affected by the service-connected skin disability.  
The examiner should comment on whether the 
veteran's skin disability has required constant or 
near-constant systemic therapy during the past 12-
month period.  The examiner should also comment on 
whether exfoliation may be described as 
"extensive," and whether there is ulceration or 
crusting, disfigurement, systemic or nervous 
manifestations, or exceptionally repugnant 
findings.  A rationale for any opinion expressed 
should be provided. 

4.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




